In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00378-CV
                               __________________


               IN RE CLEAR BLUE INSURANCE CO.
__________________________________________________________________

                          Original Proceeding
             260th District Court of Orange County, Texas
                       Trial Cause No. 210396-C
__________________________________________________________________

                           MEMORANDUM OPINION

      In this mandamus action, Relator Clear Blue Insurance Co. (“Clear Blue”)

seeks to compel the trial court to grant Clear Blue’s motion for continuance in a first-

party insurance dispute. In its petition, Clear Blue argued it would be prejudiced by

having to go to trial when the appraisal process was not then yet complete. On

November 29, 2022, we temporarily stayed the trial, currently set to begin on

December 5, 2022, and we requested a response from the real party in interest,

Maribel Cano.

      On November 30, Cano notified the Court that the umpire had rendered his

appraisal award and filed a copy of the award with the Court. Cano now contends

                                           1
the mandamus proceeding is moot because the umpire rendered an award,

completing the appraisal of the insured’s loss, on November 30, 2022. Relator

disputes Cano’s claim asserting the award renders the mandamus petition moot and

claims it isn’t moot because there remains insufficient time to prepare its defenses

tied to issues surrounding the appraisal process. In response, Cano has represented

the trial setting needs to be moved to allow Relator an opportunity to accept or reject

the appraisal results and advised the Court that the trial court will reconsider Clear

Blue’s request for a continuance on December 13, 2022.

      In light of these developments, we conclude that Clear Blue obtained the relief

requested in its petition, namely a continuance of the trial until it received an

appraisal award. Accordingly, we lift our order granting temporary relief and dismiss

the relator’s petition for writ of mandamus as moot.1

      PETITION DISMISSED.

                                                            PER CURIAM

Submitted on November 30, 2022
Opinion Delivered December 2, 2022

Before Kreger, Horton and Johnson, JJ.




      1SeeIn re Campos, No. 01-21-00247-CV, 2022 WL 3650129, at *1 (Tex.
App.—Houston [1st Dist.] Aug. 25, 2022, orig. proceeding) (dismissing mandamus
when the proceeding was mooted by subsequent events).
                                     2